Judgment in favor of plaintiff unanimously reversed on the law and on the facts and a new trial ordered, without costs and without disbursements. Plaintiff recovered a verdict for personal injuries following a fall on the sidewalk in front of defendant-appellant’s premises. Plaintiff introduced proof that defendant had made repairs to the sidewalk resulting in a slope to the sidewalk. The proof was not satisfactory that the resulting condition produced a slope that in fact presented a condition from which danger could he reasonably anticipated. The jury Was evidently troubled by the factual situation presented and submitted three questions to the court. These questions allowed of virtually categorical answers. The lengthy answers that resulted tended to create more doubts than they resolved. This was a dose case factually, for, in addition to the question presented above, it appeared that at all times prior to the trial plaintiff had maintained that she fell as the result of accumulation of snow on the sidewalk — a condition for which defendant-appellant was not claimed to be responsible — and it was at the trial that she first made the claim on which the ¡case went to the jury. The necessity for a thorough understanding of the issues requires giving the form of the instructions even greater than usual significance. No costs are allowed to the successful appellant because of the inadequacy of its brief. -Concur — Rabin, J. P., Valente, ¡Stevens, Eager and Steuer, JJ.